DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: sp#1-1
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2021/0193028 A1).

Claim 1, Choi (Fig. 1-17) discloses a display device (100; Fig. 1Paragraph [0067]; wherein discloses a display device) comprising: 
a plurality of pixels (SP; Fig. 1; Paragraph [0069]; wherein discloses a plurality of sub-pixels; SP #1-1-SP #1-2; Fig. 11, F-GR1; Fig. 11; wherein discloses sub of eight rows arranged into a driving group) connected to a plurality of first scan lines (GL(SCL and SENL); Fig. 1), a plurality of second scan lines (F-GL #1 and F-GL #2; Fig. 11), and a plurality of data lines (DL; Fig. 1), wherein the pixels (SP #1-1-SP #1-2; Fig. 11) are arranged in a plurality of rows (R(j+1) through R(j+8); Fig. 11); 
a plurality of first stages (130; Fig. 1; wherein discloses a gate driving circuit which is comprised of a plurality of first stages to generate the signals for the gate lines) connected to the first scan lines (GL(SCL and SENL); Fig. 1); 
a plurality of second stages (1120; Fig. 11; wherein discloses a fake gate driving circuit which is comprised of a plurality of second stages to generate the signals for the fake gate lines) connected to the second scan lines (F-GL #1 and F-GL #2; Fig. 11); and 
a data driver (120; Fig. 1) connected to the data lines (DL; Fig. 1), 
wherein each of the first scan lines (GL(SCL and SENL); Fig. 1) is connected to pixels (SP; Fig. 1) arranged in a corresponding row among the rows (R(j+1) through R(j+8); Fig. 11), 
wherein each of the second scan lines (F-GL #1 and F-GL #2; Fig. 11) is commonly connected to pixels (SP #1 and SP #2; Fig. 11) arranged in corresponding 8h rows among the plurality of rows (R(j+1) through R(j+8); Fig. 11; Paragraph [0150], [0250], and [0264]; wherein discloses eight row grouping), and 
wherein h is a natural number (Fig. 11; wherein this example h is equal to 1).  

Claim 2, Choi (Fig. 1-17) discloses wherein the number of the second scan lines (F-GL #1 and F-GL #2; Fig. 11) is smaller than (Fig. 11; wherein figure shows one fake gate line to every eight gate lines) the number of the first scan lines (GL(SCL and SENL); Fig. 1), and 
wherein the second scan lines (F-GL #1 and F-GL #2; Fig. 11) are commonly connected to pixels (SP #1 and SP#2; Fig. 11) sequentially in units of 8h rows n the rows (R(j+1) through R(j+8); Fig. 11).  

Claim 3, Choi (Fig. 1-17) discloses wherein the first stages (130; Fig. 1) sequentially output a plurality of first scan signals (Scan(i+1) through Scan(i+8); Fig. 14) in response to a first control signal (GCS; Fig. 1; Paragraph [0077]), and 
wherein the second stages (1120; Fig. 11) sequentially (Fig. 8; wherein figure shows the method of sequentially driving the fake image scan for eight rows) output second scan signals (F-Scan(j+1) through F-Scan(j+8); Fig. 14) response to a second control signal (GSC: Fig. 1; Paragraph [0249]; wherein fake driving circuit maybe included in the gate driving circuit), and 
wherein a first second scan signal (Scan(i+1) through Scan(i+8); Fig. 14) among the second scan signals (F-Scan(j+1) through F-Scan(j+8); Fig. 14) is output in synchronization (Tf; Fig. 14) with a falling edge of a first scan signal (Scan(i+3); Fig. 14), which is applied to pixels in a 8h-th row (R(j+1) through R(j+8; Fig. 11), among the first scan signals (Scan(i+1) through Scan(i+8); Fig. 14).  

Claim 4, Choi (Fig. 1-17) discloses wherein an activation period of each of the first scan signals (Scan(i+1) through Scan(i+8); Fig. 14) is 2H period (4H; Fig. 14; wherein figure shows at least 2H period; 2H; Fig. 9), 
wherein the activation period of an (i+1)-th first scan signal (Scan(i+2); Fig. 14) overlaps the activation period of an i-th first scan signal (Scan(i+2); Fig. 14) by 1H period (4H; Fig. 14; wherein figure shows at least 1H period overlap; 1H; Fig. 9), 
wherein an activation period (Tf; Fig. 14 and 9) of each of the second scan signals (F-Scan(j+1) through F-Scan(j+8); Fig. 14) is 7H period (Fig. 10; wherein figure shows Tf as being greater than 1H; Paragraph [0221]), 
wherein the activation period of a (g+1)-th second scan signal (A; Fig. 8; (F-Scan(j+1) through F-Scan(j+8); Fig. 14) is apart from the activation period of a g-th second scan signal (Fig. 8; wherein figure shows applying fake image gate scan of an adjacent group delayed by at least 1H period) by 1H period (Fig. 8), and 
wherein each of g and i is a natural number (Fig. 14; wherein figure shows j and I are natural numbers).  

Claim 10, Choi (Fig. 1-17) discloses wherein the pixels (SP #1-1) emit light (EL; Fig. 13) by receiving data voltages (Vdata; Fig. 13) through the data lines (DL1; Fig. 13) in response to the first scan signals (Scan #1; Fig. 13) and are turned off by receiving black data voltages (Vfake; Fig. 13; Paragraph [0024]; wherein discloses Vfake data voltage maybe black data voltage) in response to the second scan signals (F-Scan #1; Fig. 13).  

Claim 11, Choi (Fig. 1-17) discloses wherein each of the pixels (SP #1-1 through SP#2-2; Fig. 13) includes a light emitting element (EL; Fig. 13) which emits light by receiving a first voltage (EVDD; Fig. 13) and a second voltage (EVSS; Fig. 13) lower than the first voltage (EVDD; Fig. 13), and 
wherein the black data voltages (Vfake; Fig. 13; Paragraph [0024]; wherein discloses Vfake data voltage maybe black data voltage) have a level equal to a level of the second voltage (EVSS; Fig. 13).  

Claim 12, Choi (Fig. 1-17) discloses wherein the first scan signals (Scan #1 and Sense #1; Fig. 13) includes write scan signals (Scan #1; Fig. 13) and sampling scan signals (Sense #1; Fig. 13), and 
wherein each of the pixels (SP #1-1 through SP#2-2; Fig. 13) further includes: 
a driving element (DT; Fig. 13) including a first electrode which receives the first voltage (EVDD; Fig. 13), a second electrode (DT; Fig. 13) connected to an anode of the light emitting element (N2 or EL: Fig. 13), and a control electrode (DT; Fig. 13) connected to a first node (N1; Fig. 13); 
a capacitor (Cst; Fig. 13) including a first electrode connected to the first node (N1; Fig. 13) and a second electrode connected to the anode (N2 or EL; Fig. 13); 
a first switching element (SCT; Fig. 13) including a first electrode connected to a corresponding data line (DL1; Fig. 13) among the data lines (DL1-DL2; Fig. 13), a second electrode connected to the first node (N1; Fig. 13), and a control electrode which receives a corresponding write scan signal (Scan #1; Fig. 13) among the write scan signals (Scan #1-Scan#2); 
a second switching element (SENT; Fig. 13) including a first electrode connected to a reference line (RL; Fig. 13), a second electrode connected to the anode (N2 or EL; Fig. 13), and a control electrode which receives a corresponding sampling scan signal (Sense #1; Fig. 13) among the sampling scan signals (Sense #1 through Sense #2; Fig. 13); and 
a third switching element (F-SWT #1; Fig. 13) including a first electrode connected to the first node (N1; Fig. 13), a second electrode which receives the second voltage (Vfake; Fig. 13), and a control electrode which receives a corresponding second scan signal (F-Scan #1; Fig. 13) among the second scan signals (F-Scan #1 through F-Scan #2; Fig. 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2021/0193028 A1) in view of Sohn (US 2017/0316738 A1).

Claim 5, Choi discloses the display device of claim 3.
Choi does not expressly disclose further comprising: 
a timing controller which outputs the first control signal and the second control signal, 
wherein the pixels are driven during a plurality of frames, each of which has a display period and a blank period, and 
wherein the timing controller compares a measurement period, which is obtained by measuring a blank period of a n-th frame among the frames, with a reference period, and selectively outputs the second control signal during a (n+1)-th frame among the frames based on a result of a comparison of the measurement period with the reference period.  
Sohn (Fig. 2-4, 6, and 13-14) discloses further comprising: 
a timing controller (400; Fig. 2 and 4) which outputs the first control signal (GCS; Fig. 2 and 4; Paragraph [0059]) and the second control signal (GCS_S; Fig. 2 and 4; Paragraph [0060]), 
wherein the pixels (110; Fig. 3) are driven (Fig. 13 and 14) during a plurality of frames (1 frame period; Fig. 13 and 14), each of which has a display period (DP; Fig. 13 and 14) and a blank period (BP: Fig. 13 and 14), and 
wherein the timing controller (400; Fig. 2 and 4) compares a measurement period (Sdata; Fig. 2), which is obtained by measuring a blank period (BP; Fig. 13 and 14) of a n-th frame among the frames (1 frame period; Fig. 13 and 14), with a reference period (410; Fig. 4; Paragraph [0088]), and selectively outputs (BSP; Fig. 14) the second control signal (GCS_S; Fig. 2 and 4) during a (n+1)-th frame (Fig. 14) among the frames (Fig. 13 and 14) based on a result of a comparison of the measurement period with the reference period (410; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying a controlled sensing method, as taught by Sohn, so to use a display device with a controlled sensing method for providing a flexible organic light emitting display device which determines whether a panel is bent, by using a pixel driving circuit having a function of sensing a characteristic change of a driving transistor driving an organic light emitting diode (Paragraph [0010]).

Claim 6, Sohn (Fig. 2-4, 6, and 13-14) discloses wherein, when the measurement period (BSP; Fig. 14; wherein figure shows a plurality of periods K1-Ku therefore being greater than method figure 13 which has only one period of BSP) is greater the reference period (Fig. 13), the timing controller outputs (400; Fig. 2 and 4) the second control signal (GCS_s; Fig. 2 and 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying a controlled sensing method, as taught by Sohn, so to use a display device with a controlled sensing method for providing a flexible organic light emitting display device which determines whether a panel is bent, by using a pixel driving circuit having a function of sensing a characteristic change of a driving transistor driving an organic light emitting diode (Paragraph [0010]).

Claim 7, Sohn (Fig. 2-4, 6, and 13-14) discloses wherein, when the measurement period (BSP; Fig. 14) is equal to (K1 only; Fig. 14) the reference period (Fig. 13), the timing controller (400; Fig. 2 and 4) does not output the second control signal (GCS_S; Fig. 2 and 4; Fig. 14; wherein controller does not enable driving method by disabling GCS_S for periods K2-Ku of figure 14).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying a controlled sensing method, as taught by Sohn, so to use a display device with a controlled sensing method for providing a flexible organic light emitting display device which determines whether a panel is bent, by using a pixel driving circuit having a function of sensing a characteristic change of a driving transistor driving an organic light emitting diode (Paragraph [0010]).

Claim 16, Choi (Fig. 1-17) discloses a driving method (Fig. 14) of a display device (Fig. 1), the method (Fig. 14) comprising: 
applying first scan signals (Scan(i+1) through Scan(i+8); Fig. 14) and data voltages (Vdata; Fig. 13) to pixels (SP #1-1 through SP #2-2; Fig. 13) of the display device (Fig. 1); and 
selectively applying second scan signals (F-Scan(j+1) through F-Scan (j+8); Fig. 14) and black data voltages (Vfake; Fig. 13) to the pixels (SP #1-1 through SP #2-2; Fig. 13).
Choi does not expressly disclose wherein the pixels are driven during a plurality of frames, each of which has a display period and a blank period, and 
wherein the selectively applying the second scan signals and the black data voltages to the pixels comprises: 
measuring a blank period of an n-th frame; 
comparing a measurement period obtained by measuring the blank period with a reference period; and 
selectively applying the second scan signals and the black data voltages to the pixels during a (n+1)-th frame based on a result of the comparing.  
Sohn (Fig. 2-4, 6, and 13-14) discloses wherein the pixels (110; Fig. 3) are driven during a plurality of frames (Fig. 13 and 14), each of which has a display period (DP; Fig. 13 and 14) and a blank period (BP; Fig. 13 and 14), and 
wherein the selectively (K1-Ku; Fig. 14) applying the second scan signals (BSP; Fig. 13) and the black data voltages BLK; (Fig. 13 and 14) to the pixels (110; Fig. 3) comprises: 
measuring a blank period (BP; Fig. 13 and 14) of an n-th frame (1 frame period; Fig. 13 and 14); 
comparing a measurement period (MSP and BSP; Fig. 13) obtained by measuring the blank period (BP; Fig. 13 and 14) with a reference period (410; Fig. 4; Paragraph [0088]); and 
selectively applying the second scan signals (K1-Ku; Fig. 14) and the black data voltages (BLK; Fig. 14) to the pixels (110; Fig. 3) during a (n+1)-th frame based (Fig. 14) on a result of the comparing (410; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying a controlled sensing method, as taught by Sohn, so to use a display device with a controlled sensing method for providing a flexible organic light emitting display device which determines whether a panel is bent, by using a pixel driving circuit having a function of sensing a characteristic change of a driving transistor driving an organic light emitting diode (Paragraph [0010]).

Claim 17, Choi (Fig. 1-17) discloses wherein the pixels (SP #1-1 through SP#2-2; Fig. 11) are arranged in a plurality of rows (R(j+1) through R(j+16); Fig. 11), 
wherein the pixels (SP #1-1 through SP#2-2; Fig. 13) are connected to a plurality of first scan lines (Scan #1 through Scan #2; Fig. 13) which receives the first scan signals (Scan(i+1) through Scan(i+8); Fig. 14), a plurality of second scan lines (F-Scan #1 through F-Scan #2; Fig. 13) which receives the second scan signals (F-Scan(j+1) through Scan(j+8); Fig. 14), and a plurality of data lines (DL1-DL2; Fig. 13) which receives the data voltages (Vdata; Fig. 13), and 
wherein each of the first scan lines (Scan #1 through Scan #2; Fig. 13) is connected to pixels (SP #1-1 through SP#1-2; Fig. 13) arranged in a corresponding row among the rows (R(j+1) through R(j+16); Fig. 11), and 
wherein each of the second scan lines (F-GL#1 through F-GL#2; Fig. 11) is commonly connected to pixels (SP #1-1 through SP#1-2; Fig. 11) arranged in corresponding 8h rows (R(j+1) through R(j+8); Fig. 11) among the plurality of rows (R(j+1) through R(j+16); Fig. 11).  

Claim 18, Sohn (Fig. 2-4, 6, and 13-14) discloses wherein the selectively applying the second scan signals (k1-Ku; Fig. 14) and the black data voltages (BLK; Fig. 14) to the pixels (110; Fig. 3) based on the result of the comparing (410; Fig. 4) includes: 
when the measurement period (BSP; Fig. 14; wherein figure shows a plurality of periods K1-Ku therefore being greater than method figure 13 which has only one period of BSP) is greater than the reference period (Fig. 13), applying the second scan signals (K1-Ku; Fig. 14) and the black data voltages (BLK; Fig. 14) to the pixels (110: Fig. 3); and   
when the measurement period (BSP; Fig. 14) is equal to (K1 only; Fig. 14) the reference period (Fig. 13), not applying the second scan signals (K1 only; Fig. 14) and the black data voltages (BLK; Fig. 14) to the pixels (110; Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying a controlled sensing method, as taught by Sohn, so to use a display device with a controlled sensing method for providing a flexible organic light emitting display device which determines whether a panel is bent, by using a pixel driving circuit having a function of sensing a characteristic change of a driving transistor driving an organic light emitting diode (Paragraph [0010]).

Claim 19, Choi (Fig. 1-17) discloses wherein an activation period of each of the first scan signals (Scan(i+1) through Scan(i+8); Fig. 14) is 2H period (4H; Fig. 14; wherein figure shows at least 2H period; 2H; Fig. 9), 
wherein the activation period of an (i+1)-th first scan signal (Scan(i+2); Fig. 14) overlaps the activation period of an i-th first scan signal (Scan(i+2); Fig. 14) by 1H period (4H; Fig. 14; wherein figure shows at least 1H period overlap; 1H; Fig. 9), 
wherein an activation period (Tf; Fig. 14 and 9) of each of the second scan signals (F-Scan(j+1) through F-Scan(j+8); Fig. 14) is 7H period (Fig. 10; wherein figure shows Tf as being greater than 1H; Paragraph [0221]), 
wherein the activation period of a (g+1)-th second scan signal (A; Fig. 8; (F-Scan(j+1) through F-Scan(j+8); Fig. 14) is apart from the activation period of a g-th second scan signal (Fig. 8; wherein figure shows applying fake image gate scan of an adjacent group delayed by at least 1H period) by 1H period (Fig. 8), and 
wherein each of g and i is a natural number (Fig. 14; wherein figure shows j and I are natural numbers).  

Claims 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2021/0193028 A1) in view of Sohn (US 2017/0316728 A1) as applied to claims 5 and 18 above, and further in view of Kim et al (US 2016/0321983 A1).

Claims 8 and 20, Choi in view of Sohn discloses the display device of claim 5 and the method of claim 18.
Choi in view of Sohn does not expressly disclose wherein the pixels is operated at a first frequency and a second frequency lower than the first frequency, 
wherein a first frame, which has the first frequency, among the frames includes: 
a first display period; and 
a first blank period, and 
wherein a second frame, which has the second frequency, among the frames includes: 
a second display period having a same period as the first display period; and 
a second blank period longer than the first blank period.  
Kim (Fig. 10A and 10B) discloses wherein the pixels is operated at a first frequency (Fig. 10A; Paragraph [0129]) and a second frequency (Fig. 10B; Paragraph [0129]) lower than the first frequency (Fig. 10A; Paragraph [0129]), 
wherein a first frame (Fig. 10A; Paragraph [0129]), which has the first frequency (Paragraph [0129]), among the frames includes: 
a first display period (ACT; Fig. 10A); and 
a first blank period (VBI; Fig. 10A), and 
wherein a second frame (Fig. 10B; Paragraph [0129]), which has the second frequency (Paragraph [0129]), among the frames includes: 
a second display period (ACT; Fig. 10B) having a same period as the first display period (ACT; Fig. 10A; Paragraph [0130]); and 
a second blank period (VBI; Fig. 10B; Paragraph [0130]) longer than the first blank period (VBI; Fig. 10A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi in view of Sohn’s display device by applying frames with different frequency, as taught by Kim, so to use a display device with frames with different frequency for providing display device that may supply gate signals to allow pulse widths of gate signals supplied to adjacent gate lines to be overlapped with each other and at the same time to reduce the increase in cost caused by the increase of the number of line memories (Paragraph [0010]).

Claim 9, Sohn (Fig. 2-4, 6, and 13-14) discloses wherein the reference period (MSP and MSP; Fig. 13) is set as a period equal to the first blank period (BP; Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying a controlled sensing method, as taught by Sohn, so to use a display device with a controlled sensing method for providing a flexible organic light emitting display device which determines whether a panel is bent, by using a pixel driving circuit having a function of sensing a characteristic change of a driving transistor driving an organic light emitting diode (Paragraph [0010]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2021/0193028 A1) in view of Ban et al (US 2020/0074933 A1).

Claim 13, Choi discloses the display device of claim 3.
Choi does not expressly disclose wherein each of the first stages includes: 
a sensing line selection part which charges a carry signal selected in response to a first signal and is connected to a Q node in response to a second signal; 
a first input part which charges the Q node in response to a carry signal of a previous first stage and discharges the Q node in response to a carry signal of a next first stage; 
a first output part which boosts a voltage charged at the Q node in response to the first control signal and outputs a first scan signal of a current first stage; 
a first inverter part which inverts voltages of the Q node and a QB node with each other; and 
a first stabilization part which discharges an output terminal of the first scan signal in response to the voltage of the QB node.  
Ban (Fig. 12-15) discloses wherein each of the first stages (B(#9-16); Fig. 12; Fig. 14) includes: 
a sensing line selection part (PAT5; Fig. 14) which charges a carry signal (Q(n-8); Fig. 14) selected in response to a first signal (BCLK3; Fig. 14) and is connected to a Q node (Q; Fig. 14) in response to a second signal (BCLK4; Fig. 14); 
a first input part (PAT1; Fig. 14) which charges the Q node (Q; Fig. 14) in response to a carry signal of a previous first stage (CR(n-4); Fig. 14) and discharges the Q node (Q; Fig. 14) in response to a carry signal of a next first stage (CR(n+4); Fig. 14); 
a first output part (PAT3; Fig. 14) which boosts a voltage charged at the Q node (Q; Fig. 14) in response to the first control signal (SCCLK(n) and SECLK(n); Fig. 14) and outputs a first scan signal (SCOUT(n) and SEOUT(n); Fig. 14) of a current first stage (IDW scan clk of B block; Fig. 15); 
a first inverter part (PAT2; Fig. 14) which inverts voltages of the Q node (Q; Fig. 14) and a QB node (Qb; Fig. 14) with each other (Paragraph [0112]); and 
a first stabilization part (PAT4; Fig. 14) which discharges an output terminal of the first scan signal (SCOUT(n) and SEOUT(n); Fig. 14) in response to the voltage of the QB node (Qb; Fig. 14).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying shift register units, as taught by Ban, so to use a display device with shift register units for providing a gate driver and a display device including the gate driver, capable of implementing a narrow bezel in improving a motion picture response speed by inserting a black image (Paragraph [0008]).

Claim 14, Ban (Fig. 12-15) discloses wherein each of the second stages (A(#1-8); Fig. 12; Fig. 13) includes: 
a second input part (PAT1; Fig. 13) which charges a BQ node (Q; Fig. 13) in response to a carry signal of a previous second stage (CR(n-4); Fig. 13) and to discharge the BQ node (Q; Fig. 13) in response to a carry signal of a next second stage (CR(n+4); Fig. 13); 
a second output part (PAT3; Fig. 13) which boosts a voltage charged at the BQ node (Q; Fig. 13) in response to the second control signal (SCCLK(n) and SECLK(n); Fig. 13) and outputs a second scan signal (SCOUT(n) and SEOUT(n); Fig. 13) of a current second stage (BDI scan clk of A block; Fig. 15); 
a second inverter part (PAT2; Fig. 13) which inverts voltages of the BQ node (Q; Fig. 13) and a BQB node (QB; Fig. 13) with each other (Paragraph [0112]); and 
a second stabilization part (PAT4; Fig. 13) which discharges an output terminal of the second scan signal (SCOUT(n) and SEOUT(n); Fig. 13) in response to the voltage of the BQB node (QB; Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying shift register units, as taught by Ban, so to use a display device with shift register units for providing a gate driver and a display device including the gate driver, capable of implementing a narrow bezel in improving a motion picture response speed by inserting a black image (Paragraph [0008]).

Claim 15, Ban (Fig. 12-15) discloses wherein the second input part (PAT1; Fig. 13), the second output part (PAT3; Fig. 13), the second inverter part (PAT2; Fig. 13), and the second stabilization part (PAT4; Fig. 13) have a same structure as the first input part (PAT1; Fig. 14), the first output part (PAT3; Fig. 14), the first inverter part (PAT2; Fig. 13), and the first stabilization part (PAT4; Fig. 14), respectively (Fig. 13 and 14).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Choi’s display device by applying shift register units, as taught by Ban, so to use a display device with shift register units for providing a gate driver and a display device including the gate driver, capable of implementing a narrow bezel in improving a motion picture response speed by inserting a black image (Paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        10/27/2022